Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the replacement drawings and the amended claims, all previous objections thereto are hereby withdrawn.
	Upon consideration of the amended claims, the previous rejections to Claims 6, 7, and 16 under 35 U.S.C. 112(b) are hereby withdrawn. Regarding the 112(b) rejection of Claim 9, the amended Claim 9 addresses the issues pointed out in the Office action mailed 02/17/2021, but due to the amendment to Claim 8 to positively recite a work direction, a new rejection for the amended Claim 9, which also positively recites a work direction, is created. This also applies to Claim 13, which depends from Claim 8 and positively recites a work direction.
	Regarding Claim 12, the rejection thereof under 35 U.S.C. 112(b) was not fully addressed in the amendment or in the Remarks, so the rejection is maintained.

Claim Objections
Claims 8 and 12 are objected to because of the following informalities:  In Claim 8 line 4, “a work direcition” should read “a work direction.” In Claim 12 line 5, “orthogonal to the a plane” should read “orthogonal to a plane.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 9 and 13, both claims positively recite “a work direction” in lines 5 and 2, respectively. Claim 8, from which both Claims 9 and 13 depend, also positively recites a work direction. Is this meant to be the same work direction, or a different one?
Regarding Claim 12, the scope of the limitation “on a plane parallel and respectively orthogonal to [a] plane of the axes of the motorized rolls” in lines 4-5 is unclear. How can a plane be both parallel and orthogonal to the plane of the axes of the motorized rolls? This appears to be contradictory.
Regarding Claim 17, the scope of the limitation “wherein the diameter of said contrast roll is 1.8 and 2.5 times the diameter of said motorized rolls” is unclear. Since there are two motorized rolls, this limitation could mean that the diameter of the contrast roll is 1.8 times greater than that of one of the motorized rolls and 2.5 times greater than that of the other motorized roll (i.e. the motorized rolls are different sizes). Or should this limitation read “the between 1.8 and 2.5 times greater”? Examiner notes that based on paragraph [0061] of the specification, the latter appears to be what is intended, so this is how the limitation will be interpreted for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 103056246). For text citations of Chen, refer to the machine translation provided in the Office action mailed 02/17/2021.
Regarding Claim 1, Chen discloses (Figure 1) a drawing and yielding assembly, comprising a contrast roll (main driving wheel 1), rotatable around its axis of rotation, and at least two motorized rolls (first and second pressure rollers 7 and 7a) positioned on a periphery of said contrast roll to define passage gaps for the passage for wires (reinforcing steel 4), and in that said contrast roll has a diameter larger than a diameter of each of said motorized rolls (clearly shown in Figure 1). Chen does not disclose that the contrast roll is an idle roll or that the at least two motorized rolls are motor-driven; in the case of Chen, these are reversed (i.e. the large roll is motor-driven and the two smaller rolls are idle). However, the claimed invention is merely a mechanical inversion of the drawing and yielding assembly of Chen, which would have 
Regarding Claim 2, Chen discloses (Figure 1) said motorized rolls (first and second pressure rollers 7 and 7a) are installed on a chock (pressure roller fixing plate 9) horizontally pivoting around a pin (pivot shaft 20) with a pivoting axis parallel to axes of rotation of said motorized rolls, and parallel to the axis of rotation of said contrast roll (main driving wheel 1).
Regarding Claim 3, Chen discloses (Figure 4) said motorized rolls (first and second pressure rollers 7 and 7a) are each provided with a first circumferential seating and at least a second circumferential seating (see Annotated Figure 4 below), each circumferential seating suitable to receive a respective wire (reinforcing steel 4).

    PNG
    media_image1.png
    530
    739
    media_image1.png
    Greyscale

Chen Annotated Figure 4
Regarding Claim 4, Chen discloses (Figure 4) said contrast roll (main driving wheel 1) is provided with a first circumferential seating and at least a second circumferential seating (see Annotated Figure 4 above), each circumferential seating suitable to receive a respective wire (reinforcing steel 4).
Regarding Claim 6, Chen discloses (Figure 1) said contrast roll (main driving wheel 1) is associated with a second positioning member (depressing mechanism 10 comprising depressing and reciprocating driving mechanism 10a) provided to position said contrast roll in a direction orthogonal to said axis of rotation of said contrast roll. Examiner note: the depressing mechanism disclosed by Chen functions to move the first and second pressure rollers 7/7a relative to the main driving wheel 1 in a direction orthogonal to the work direction and the axis of rotation of the contrast roll (page 6, paragraph 4). The depressing mechanism is thus operably coupled to the main driving wheel (i.e. it is “associated” with the main driving wheel) 
Regarding Claims 7 and 17, Chen is silent to the ratio of the diameter of the contrast roll to the diameter of the motorized rolls being between 1.5 and 3 or between 1.8 and 2.5. Examiner notes that the Applicant stated in the specification that this ratio in size helps to maximize the yielding and straightening results of the wires ([0063] lines 1-2); however, this maximization is not an unexpected benefit and would be found through routine mechanical optimization. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the drawing and yielding assembly disclosed by Chen such that the diameter of the contrast roll is between 1.5 and 3 or between 1.8 and 2.5 times the diameter of the motorized rolls, because such selection or determination thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 1 above, and further in view of Zhang et al., hereinafter Zhang (CN 201470721). For text citations of Zhang, please refer to the machine translation provided as Non-Patent Literature in the Office action mailed 02/17/2021.
Regarding Claim 5, Chen discloses (Figure 4) a first operating condition, in which said contrast roll (main driving wheel 1) cooperates with said first circumferential seatings and said second circumferential seatings (see Annotated Figure 4 above) of said motorized rolls (first and .


Claims 1 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Del Fabro (US 2016/0016216).
Regarding Claim 1, Del Fabro discloses (Figure 1) a drawing and yielding assembly (first operating unit 11), comprising a contrast roll (main roll 14a), rotatable around its axis of rotation, and at least two motorized rolls (contrast rolls 15a) positioned on a periphery of said contrast roll to define passage gaps for the passage for wires (metal wire F), and in that said contrast roll has a diameter larger than a diameter of each of said motorized rolls (clearly shown in Figure 1). Del Fabro does not disclose that the contrast roll is an idle roll or that the at least two motorized rolls are motor-driven; in the case of Del Fabro, these are reversed (i.e. the large roll is motor-driven and the two smaller rolls are idle). However, the claimed invention is merely a mechanical inversion of the drawing and yielding assembly of Del Fabro, which would have been obvious to try because it would be choosing from a finite number of identified, predictable configurations that has a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing and yielding assembly of Del Fabro such that the contrast roll is an idle roll and the at least two motorized rolls are motor-driven, because this configuration would have been obvious to try.
Regarding Claim 8, Del Fabro discloses (Figure 1) multifunction work apparatus (drawing and straightening apparatus 10) comprising a drawing and yielding assembly as in Claim 1 (first operating unit 11; see discussion regarding Claim 1 above) and further including at least one of either a wire guide assembly (introduction unit 29), a straightening assembly (first straightening member 19), or a finishing assembly (finishing member 25), each of the guide assembly, the 
Regarding Claim 9, Del Fabro discloses (Figure 1) upstream of said drawing and yielding assembly (first operating unit 11), said straightening assembly (first straightening member 19) can be disposed to induce a desired pre-yielding on said wires, said straightening assembly being provided with a first roll assembly (contrast rolls 22) installed in a fixed position ([0045] lines 3-4; “associated with the supporting frame 13” is interpreted as meaning fixed in place relative to the frame) and a second roll assembly (rolls 21) opposite said first roll assembly and positionable in a direction orthogonal to a work direction (direction of advance D) in order to cooperate with said first roll assembly ([0047] lines 1-7).
Regarding Claim 10, Del Fabro discloses (Figure 1) said first roll assembly (contrast rolls 22) has a plurality of first straightening rolls and an exit roll located in direct proximity to the drawing and yielding assembly (see Annotated Figure 1 below), in that said first straightening rolls and said exit roll are located, with respect to the work direction (direction of advance D), on a side of said contrast roll (main roll 14a), and in that said exit roll is configured to define with one of said motorized rolls (contrast rolls 15a) a loop of said wire (metal wire F) that winds around said motorized roll.

    PNG
    media_image2.png
    358
    414
    media_image2.png
    Greyscale

Del Fabro Annotated Figure 1
Regarding Claim 11, Del Fabro discloses (Figure 1) another exit roll (see Annotated Figure 1 above) located downstream and in direct proximity to one of said motorized rolls (contrast rolls 15a) in order to generate a straightening loop of said wires (metal wire F) around said motorized roll ([0050] lines 1-7 discusses the cooperation of all the rolls to straighten the wire by deforming it, i.e. form straightening loops of the wire).
Regarding Claim 12, Del Fabro discloses (Figure 1) that said finishing assembly (finishing member 25) is downstream of said drawing and yielding assembly (first operating unit 11), said finishing assembly being provided with a first finishing device (finishing roll 26) and a second finishing device (pressing roll 27) configured to generate finishing loops of said wires (metal wire F) on a plane parallel and respectively orthogonal to a plane of the axes of the motorized rolls ([0053]-[0054] discusses the cooperation of finishing roll 26 and pressing roll 27 to plastically deform, i.e. generate finishing loops of, the metal wire F).

Regarding Claim 14, Del Fabro discloses (Figure 1) that at least one of either said straightening assembly (first straightening member 19), said drawing and yielding assembly (first operating unit 11) or said finishing assembly (finishing member 25) comprises a frame (supporting frame 13) to position components.
Regarding Claim 15, Del Fabro discloses (Figure 1) that said wire guide assembly (introduction unit 29), straightening assembly (first straightening member 19), drawing and yielding assembly (first operating unit 11) and finishing assembly (finishing member 25) are associated with a single base frame (supporting frame 13).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Del Fabro as applied to Claim 8 above, and further in view of Del Fabro et al., hereinafter Del Fabro 2 (US 5,586,709).
Regarding Claim 16, Del Fabro does not disclose a detection device configured to detect a length of the wires. Del Fabro 2 teaches that it is conventional to have a detection device associated with a drawing and yielding assembly (i.e. with a contrast roll) that is configured to detect a length of the wires in order to measure the final lengths of the wires because they are subject to elongation during the straightening/drawing processes (column 1 lines 53-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multifunction work apparatus disclosed by Del .

Response to Arguments
Applicant’s arguments, see pages 6-8 of the Remarks filed 05/17/2021, with respect to the amended Claims 1 and 8 no longer being anticipated by Chen and Del Fabro, respectively, have been fully considered and are persuasive.  Therefore, the rejections under 35 U.S.C. 102(a)(1) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made due to the amended claims being obvious in view of both Chen and Del Fabro, as is discussed in detail above. In each reference, the large central roll is motor-driven and the smaller peripheral rolls are idle, which is the opposite configuration from the claimed invention, in which the large central roll is idle and the smaller peripheral rolls are motor-driven. Although the Applicant has provided several benefits to this configuration over the configuration of the prior art in paragraph [0060] of the specification, the Examiner notes that merely inverting the types of rolls used for each function does not make the claimed invention patentably distinct from the prior art, because it would have been obvious to try for one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725